Citation Nr: 0827269	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to July 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The veteran presented testimony at a travel board hearing 
chaired by the undersigned Veterans Law Judge in May 2008 at 
the Seattle, Washington RO.  A transcript of the hearing is 
associated with the veteran's claims folder.


FINDING OF FACT

Bipolar disorder was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSION OF LAW

The claimed acquired psychiatric disorder, to include bipolar 
disorder was not incurred in or aggravated by active military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, to include psychiatric disorders encompassed within 
the category of "psychoses," when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1137;  38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his active service and the 
circumstances of his involuntary separation from service 
caused the onset of his bipolar/manic depressive disorder.  
He was given a general discharge in July 1977 after admitting 
engaging in homosexual acts.

Service treatment records from Wilford Hall, Lackland Air 
Force Base, Texas in 1975-1976 relate to an upper respiratory 
infection and do not contain any information pertinent to 
this claim.  Service treatment records show that the 
veteran's separation examination in June 1977 noted that the 
veteran has trouble sleeping and excessive worry due to his 
39-12 discharge.  The veteran denied psychosis at the time.  
A June 1977 mental health examination found that the veteran 
had mild depression and mild anxiety secondary to his 
involuntary discharge from service.  It also found that the 
veteran was somewhat immature but not to a characterological 
degree.  The evaluation determined that he had no psychiatric 
disorder and that the veteran was free from mental defect, 
disease or derangement of the mind. There are also treatment 
records related to other conditions, such as a February 1976 
treatment note that described the veteran being light-headed, 
and fatigued with a low-grade fever, cough and a rash.  The 
veteran reported having rubeloa and rubella as a child.  The 
diagnosis was viral examthem, rubeloa suspected, not proven.  
The veteran also reported sharp abdominal pains in March 1976 
and developed an unexplained and undiagnosed rash in June 
1977. 

Service personnel records show that the veteran received good 
to excellent performance evaluations while in service before 
his discharge.

The first post-service treatment claimed for the veteran's 
disorder was somewhere between 1983 and 1985 at the VA 
Medical Center, Miami.  The records are not available. 

Social Security Administration (SSA) records show that the 
veteran was declared disabled for social security purposes in 
January 2002 because of affective (mood) disorder.  This 
determination was continued in December 2005 because of post 
-traumatic stress disorder (PTSD) and bipolar affective 
disorder, in remission.  Some of the records included in the 
SSA documents include treatment records from other private 
health providers.

February 1993 Nova University treatment records reference 
previous psychiatric hospitalizations, including at the Miami 
VA Medical Center in 1984.  The February 1993 records show a 
provisional diagnosis of manic schizoaffective disorder.  

January 1995 treatment records from South Broward Hospital 
shows he was admitted for strange behavior and was diagnosed 
with bipolar disorder, manic, unspecified.

Records from January 1999 treatment at Montana State Hospital 
give a history of the veteran's first acute manic episode as 
when he was 26 or 27.  The diagnosis was psychotic disorder, 
not otherwise specified, rule out schizophrenia.  

VA treatment records do not address the etiology of the 
veteran's bipolar disorder or any other psychiatric 
disorders.  

Letters from F.K., MSW dated April 2005 and February 2006 
state that his opinions and observations are based on seeing 
the veteran in a clinical capacity from August 2004, as well 
as information that the veteran provided.  The letters recite 
the information provided by the veteran, including his 
medical history while in service, with mention of treatment 
for unexplained symptoms and rashes, and work with electronic 
and radar equipment, some of which was reportedly 
experimental.  The letters mention the veteran's reported 
exposure to large doses of microwave radiation while in 
service and his belief that this exposure may have had toxic 
effects on him.  The veteran reported that he had an early 
difficult life with a mother who was very rigid, demeaning 
and physically and emotionally abusive.  The social worker 
described the veteran's transition to military life as 
difficult, and noted that the veteran described excessive 
consumption of alcohol, depression, confusion and withdrawal.  
The social worker added that the stress and pressure of the 
military led to the veteran's poor focus, mood instability, 
fear and dysfunctional behavior.  He continued by noting that 
the veteran's condition worsened after service, requiring 
hospitalization for somatic issues, alcoholism and affective 
disorder symptoms.  He reported that the veteran was 
hospitalized in October 2004 for gastric distress and 
blockage of his bowels, but the distress is undiagnosed.  
Aspects of his illness remained unidentified and the social 
worker does not believe it is a coincidence that the symptoms 
described by the veteran - amnesia, depression, extreme 
stress, unexplained disabling medical conditions, etc. - 
appeared while the veteran was in service.  

In his April 2005 letter, the social worker indicated that 
the veteran met the DSM IV criteria for somatization 
disorder, major depressive disorder, recurrent and alcohol 
abuse, in remission.  In his February 2006 letter, he opined 
that the diagnosis of bipolar disorder may not be the most 
accurate diagnosis of the veteran, but it is legitimate.  He 
found the veteran met the DSM IV criteria for bipolar mood 
disorder, not otherwise specified, and alcohol abuse, in 
remission.  He ruled out PTSD and somatization disorder.  He 
expressed the opinions that the veteran has suffered 
significant trauma in his life, both growing up and during 
his military experience, and that much of what the veteran 
suffers from is related to his military experience.  He added 
that the veteran currently suffers from unexplained gastric 
distress, mood instability, and anxiety.  


A September 2007 VA examiner notes that he based his report 
on the veteran's statement/performance during his 
examination, as well as review of the veteran's medical 
information in his claims file.  The examiner related a 
history of the veteran's mental condition and the veteran 
denied legal, disciplinary or substance abuse problems.  The 
veteran is on many medications for blood pressure, 
cholesterol, muscle relaxant and Klonopin given by a VA 
clinic.  He also receives counseling.  The veteran went to a 
technical college after discharge from service and got a job 
at an electronics company in 1979, where he worked until 
1982.  Since then he has had many jobs, because he couldn't 
handle the stress.  His last job was in 2002.  

The veteran appeared for his examination casually clothed 
with no abnormality in his posture, gait, manners or 
movements.  His cleanliness and hygienic conditions were 
uncertain.  The veteran spoke in a low voice without 
abnormality in association, but claimed he had racing 
thoughts.  He tried to commit suicide once by hanging, but 
the rope was torn.  He denied suicidal ideation since then.  
He did not have delusional or homicidal ideation and denied 
illegal drug use.  He reported drinking, although much less 
than 30 years ago.  The veteran's cognitive function was 
impaired, but he was oriented in time, place, person and 
circumstances.  The veteran's attention and concentration 
were poor.  The examiner indicated that since the veteran's 
episode where he was diagnosed with bipolar disorder in 
Miami, he has never had a full fledged manic attack, although 
he has had attacks of panic and racing thoughts.  The veteran 
was an abused child, which may have contributed to his 
personality and homosexuality and associated physical and 
mental problems he experiences.  The veteran's homosexuality 
and bipolar disorder cannot be said to be caused by his 
military service.  The examiner diagnosed bipolar disorder, 
not otherwise specified, and alcoholism, in remission for the 
past 30 years.  

A VA medical opinion from October 2007 reviewed the veteran's 
medical records, claims file and the report of the September 
2007 VA examiner.  The examiner listed some of the medical 
records reviewed and noted some of the veteran's reported 
symptoms including racing thoughts, intermittent panic 
attacks and sleeping problems.  The examiner opined that 
there is no evidence that any psychiatric condition had its 
onset during service or within one year of service.  He bases 
this on the fact that there is no record of any psychiatric 
condition, treatment or consults from 1975 to 1977 and the 
first record of any mental disorder was in 1984-1985, based 
on the history provided in the records.  Further, in the 
absence of any records showing that the veteran had a 
psychiatric condition with service or within a year after 
service, it was the examiner's opinion that the veteran does 
not have a psychiatric condition due to a microwave incident.  
The examiner also opined that the veteran's bipolar disorder 
is less than likely secondary to his military service 
experiences given the fact that the records do not show 
bipolar disorder during or within one year after service.  
The October 2007 VA examiner is in agreement with the 
September 2007 VA examiner that the veteran's experiences 
during childhood along with physical and mental stresses may 
have contributed to his personality and homosexuality and 
mental problems.  Bipolar disorder cannot be said to be 
caused by his military service experience and it is not 
possible for the examiner to state whether the stresses of 
military service predisposed him to manifest his bipolar 
tendencies without mere speculation.

During the veteran's May 2008 hearing, the veteran testified 
that it was his lifelong dream to go into service in the Air 
Force and it was devastating for him when he was forcibly and 
involuntary discharged.  The veteran indicated that around 
May 1977 his roommate found him alone in their room with a 
naked civilian man.  He was later interrogated about the 
incident by military investigators.  The veteran claimed that 
he was first hospitalized for his bipolar disorder in 1983 at 
the Miami VA Medical Center and that he stayed in the 
hospital for over 30 days.  He told the hospital at the time 
that he was having problems due to the trauma he had 
suffered, from his roommate walking in on him to the 
interrogations and all his unfair treatment.  He also 
developed rashes in service and there was no diagnosis given.  
The veteran also claimed to have been hospitalized for mental 
disorders about five or six times from the time he left the 
military.

In this case the veteran is currently diagnosed with bipolar 
disorder.  The question that must be answered is whether or 
not the bipolar disorder the veteran currently has was caused 
by his military service.  

While the veteran has stated his belief that his military 
service and involuntary separation caused his bipolar 
disorder, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the findings of the September 2007 examiner and findings 
and opinion of the October 2007 reviewer of the are most 
convincing, in that the examiners are both Diplomates of the 
American Board of Psychiatry and Neurology, reviewed the 
medical evidence in the file and reflected a considered 
analysis of the pertinent criteria essential to determine the 
etiology of the veteran's psychiatric disorder.  The 
psychiatrists performed a thorough evaluation and provided 
rationale for their findings and conclusions.  These reports 
show a review of the veteran's complete medical history and 
claims file and the diagnoses and opinion are supported by 
the medical evidence of record. 

While F.K., MSW provided opinions linking the veteran's 
psychiatric disorder to his military service, he reported 
that he based his opinion on what the veteran told him. He 
did not report having access to the veteran's full medical 
records and history.  Additionally, he is a licensed social 
worker and not a psychiatrist and the language he used is not 
always definitive and includes words and phrases like "could 
be" and "much of."  He also discussed that the veteran 
suffered significant trauma while growing up and that this 
contributed to his psychiatric disorder.  It has been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  For the Board to conclude that the 
veteran's bipolar disorder had its origin during military 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  

As explained above, the Board finds that the VA examination 
report of September 2007 and medical opinion of October 2007 
are more probative than the April 2005 and February 2006 
statements by the social worker.  The most probative evidence 
and the greater weight of the evidence indicate that the 
veteran's bipolar disorder is not as a result of his military 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for an acquired psychiatric disorder to include 
bipolar disorder must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, by a letter in January 2004, before the adverse 
rating decision that is the subject of this appeal.  The 
veteran was given the specific notice required by Dingess, 
supra, in March 2007.  The Board concludes that VA has met 
its duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records submitted 
by the veteran.  The veteran was also given VA examinations, 
with medical opinions, in connection with the claim.  The VA 
obtained Social Security Administration records.  The veteran 
testified before the undersigned at a travel board hearing.  
He has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the veteran 
nor his representative has indicated that there are any 
available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the  claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder to 
include bipolar disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


